       Case 1:20-cv-01609-AJN-GWG Document 51 Filed 06/03/21 Page 1 of 1




          Writer’s email: shira@kandsllp.com
          Writer’s direct dial: (646) 699-1170

                                                             June 3, 2021
Via NYSCEF
Hon. Gabriel W. Gorenstein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

        Re:      GateGuard, Inc. v. Goldmont Realty Corp., et al.
                 Case No.: 1:20-cv-01609-AJN-GWG

Dear Judge Gorenstein:

        This office represents defendants Goldmont Realty Corp., Leon Goldenberg and Abi Goldenberg
in the above referenced action (collectively, the “Defendants”). Defendants hereby withdraw their letter
motion, electronically filed on June 1, 2021, as NYSCEF Doc. Nos. 47 and 48, without prejudice.

        We thank the Court for its attention to the above.

                                                         Respectfully Submitted,



                                                         Shira Goldman Moyal, Esq.

cc: Ariel Reinitz, Esq. (via NYSCEF)
